    United States District Court
                  Eastern District of Wisconsin
STARK MASTER FUND LTD. and
STARK GLOBAL OPPORTUNITIES
MASTER FUND LTD.,


                   Plaintiff(s),
                                             JUDGMENT IN A CIVIL CASE
            v.
                                                             Case No. 14-CV-689
CREDIT SUISSE SECURITIES (USA) LLC,

                   Defendant(s).

☐     Jury Verdict. This action came before the Court for a trial by jury. The issues
      have been tried, and the jury has rendered its verdict.

☒     Decision by Court. This action came before the Court for consideration.



      IT IS HEREBY ORDERED AND ADJUDGED that the motion for

summary judgment filed by Credit Suisse, ECF No. 159, is GRANTED.

      IT IS FURTHER ORDERED that Credit Suisse’s motion for

reconsideration, ECF No. 133, is DENIED.

      IT IS FURTHER ORDERED that this case is DISMISSED WITH

PREJUDICE and that Plaintiffs shall take nothing from the Complaint.


                         Approved:    s/ David E. Jones
                                      DAVID E. JONES
                                      United States Magistrate Judge
Dated at Milwaukee, Wisconsin, this 24th day of September, 2019.


                                       STEPHEN C. DRIES
                                       Clerk of Court

                                       s/ K. Hubacz
                                       (By) Deputy Clerk
